COURT OF APPEALS
                               SECOND DISTRICT OF TEXAS
                                    FORT WORTH

                                  NO. 02-11-00289-CR


Willie Mornel Thomas                      §   From the 297th District Court

                                          §   of Tarrant County (1234864R)

v.                                        §   November 8, 2012

                                          §   Per Curiam

The State of Texas                        §   (nfp)

                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s judgment. It is ordered that the judgment of

the trial court is affirmed.


                                       SECOND DISTRICT COURT OF APPEALS



                                       PER CURIAM
                         COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-11-00289-CR


WILLIE MORNEL THOMAS                                                APPELLANT

                                        V.

THE STATE OF TEXAS                                                        STATE


                                     ----------

          FROM THE 297TH DISTRICT COURT OF TARRANT COUNTY

                                     ----------

                         MEMORANDUM OPINION1

                                     ----------

      Willie Walker, the manager of the New Start club in Fort Worth, was shot

and killed at the club after closing time in January 2009. Appellant Willie Mornel

Thomas was convicted of capital murder in connection with Walker’s death. In a

single point, Thomas asserts that the evidence is insufficient to support his

conviction. We will affirm.



      1
       See Tex. R. App. P. 47.4.


                                         2
      Kenneth Holleman testified that he, Walker, Deborah “Dell” Brown, and

Ashley Odom were working at the club that night. Holleman said that he held the

back door open for Odom as she left and that, as he turned back around to

resume cleaning up, someone came up behind him and hit him in the back of the

head, possibly with the butt of a pistol. That person made Holleman lie down on

the floor. Holleman heard two men ask where the money was. Holleman said

that Walker took one of the men into the kitchen—where Walker kept the

money—and that Holleman then heard a struggle and three to four gunshots

coming from the kitchen. Holleman thought he heard someone say, “I got the

money, let’s go.” When Holleman got up, he saw Walker lying on the floor,

having difficulty breathing.

      Brown testified that she was behind the counter counting money after the

club closed when a man walked up to Walker, grabbed him by the shirt, and

demanded money. Brown could not see the man’s face, but she recalled at trial

that he was loud and aggressive, was holding a black gun, and was wearing a

black shirt and black pants. The man walked with Walker to where he kept the

money in the kitchen, and then Brown heard shooting. Brown tried to run to the

door to leave but a second man who was standing over Holleman told her not to

move. Brown did not look at the second man, but he asked her where the money

was; she told him it was by the cash register. The man grabbed the money, went

to the kitchen, and told the other man, “Come on, man. Come on, man. I got the




                                      3
money. Let’s go, let’s go.” Brown heard a second gunshot and heard the men

run out the back door. She called 911.

      Brown testified that Odom’s boyfriend Deray Morgan was at the club after

closing helping Odom clean up, even though Walker had barred him from the

club. Brown said that the man who took Walker into the kitchen was not Morgan,

but she did not know if he was the second man. Brown said she was scared of

Morgan and that she tried not to look at the men.

      Morgan, who was also charged with capital murder as a result of Walker’s

murder, testified at Thomas’s trial. Morgan said that he was dating Odom at the

time of Walker’s murder and admitted that he, Odom, Thomas, and several other

individuals planned to kidnap and rob the bar’s owner, Sammie Kindles, who

owns several other businesses.      Morgan explained that he, Thomas, Byron

“Fred” Roquemore, T Lee, and a woman named Keysha went to New Start that

night to wait for Kindles. According to Morgan, only T Lee had a gun with him.

When Kindles never showed up at the club, they started talking about how much

money was in the club.     Morgan thought it would be better to wait and rob

Kindles, but against his wishes, Thomas, T Lee, and Odom decided to “rob the

club” that night after it closed.2 Odom told Thomas and T Lee to hide in a

storage closet in the bathroom until the club closed. Morgan and Odom left the

club and waited outside with Keysha and Fred; a few minutes later, Thomas and

      2
       The indictment alleged robbery of Walker as the underlying robbery
offense. See Tex. Penal Code Ann. § 29.02 (West 2011).


                                         4
T Lee came outside. According to Morgan, Thomas said that he shot Walker

after they struggled for the gun and that Thomas dropped his gun in the club.

      Odom testified at Thomas’s trial and also explained the plans to kidnap Mr.

Kindles. She said that Thomas told her that he shot Walker because he tried to

wrestle Thomas for the gun.

      Police recovered a semiautomatic pistol from inside the club and

determined that the bullets used to kill Walker were fired from that pistol.

Forensic DNA analysis determined that Thomas could not be excluded as a

contributor of DNA found on the trigger of that pistol but that Morgan, Fred, and T

Lee could be excluded as contributors.3

      Patrick Lawrence, a friend of Thomas’s and Fred’s, testified that one day

while hanging out with Thomas, T Lee, Fred, Morgan, and a few other guys,

Morgan told them about a potential robbery in Fort Worth. Thomas later told

Lawrence that he “had to do” a person during a robbery, which according to

Lawrence means to kill or shoot someone. Fred also told Lawrence that Thomas




      3
       According to the forensic DNA analyst, thirteen different markers were
examined on the DNA mixture found on the trigger, and Thomas’s alleles were
present in each of the thirteen markers. The analyst explained that at least 99.8
percent of randomly tested individuals from the three major population groups
(Caucasian, African-American, and Southwestern Hispanic) would be excluded
from the DNA mixture obtained from the trigger swab. She further testified that 1
in 5,959 Caucasian individuals, 1 in 763 African-American individuals, and 1 in
7,289 Southwestern Hispanic individuals would be included as potential
contributors.


                                          5
shot someone and dropped the gun and that the other guys were upset because

Thomas was “going to get all of [them] in trouble.”

      In our due-process review of the sufficiency of the evidence to support a

conviction, we view all of the evidence in the light most favorable to the verdict to

determine whether any rational trier of fact could have found the essential

elements of the crime beyond a reasonable doubt. Jackson v. Virginia, 443 U.S.
307, 319, 99 S. Ct. 2781, 2789 (1979); Isassi v. State, 330 S.W.3d 633, 638

(Tex. Crim. App. 2010).

      This standard gives full play to the responsibility of the trier of fact to

resolve conflicts in the testimony, to weigh the evidence, and to draw reasonable

inferences from basic facts to ultimate facts. Jackson, 443 U.S. at 319, 99 S. Ct.

at 2789; Isassi, 330 S.W.3d at 638. The trier of fact is the sole judge of the

weight and credibility of the evidence. See Tex. Code Crim. Proc. Ann. art. 38.04

(West 1979); Brown v. State, 270 S.W.3d 564, 568 (Tex. Crim. App. 2008), cert.

denied, 129 S. Ct. 2075 (2009).          Thus, when performing an evidentiary

sufficiency review, we may not re-evaluate the weight and credibility of the

evidence and substitute our judgment for that of the factfinder. Williams v. State,

235 S.W.3d 742, 750 (Tex. Crim. App. 2007). Instead, we Adetermine whether

the necessary inferences are reasonable based upon the combined and

cumulative force of all the evidence when viewed in the light most favorable to

the verdict.@ Hooper v. State, 214 S.W.3d 9, 16–17 (Tex. Crim. App. 2007). We

must presume that the factfinder resolved any conflicting inferences in favor of

                                         6
the verdict and defer to that resolution. Jackson, 443 U.S. at 326, 99 S. Ct. at

2793; Isassi, 330 S.W.3d at 638.

      The standard of review is the same for direct and circumstantial evidence

cases; circumstantial evidence is as probative as direct evidence in establishing

the guilt of an actor. Isassi, 330 S.W.3d at 638; Hooper, 214 S.W.3d at 13.

      Here, Thomas argues that the evidence is insufficient to show that he was

the shooter.   He asserts that because Odom and Morgan were accomplice-

witnesses, their testimony “must be questioned.”4     Thomas also argues that,

although the DNA evidence found on the gun linked him to the offense, “there

was no evidence excluding others f[ro]m handling the gun. No testimony ruled

out the possibility that [Thomas] touched the gun on another occasion, leaving

the residue found on the gun.”

      Under the accomplice-witness rule, a conviction cannot be had upon the

testimony of an accomplice unless corroborated by other evidence tending to

connect the defendant with the offense committed; and the corroboration is not

sufficient if it merely shows the commission of the offense. Tex. Code Crim.

Proc. Ann. art. 38.14. When evaluating the sufficiency of corroboration evidence

under the accomplice-witness rule, other evidence must link the accused in some

way to the commission of the crime and show that “rational jurors could conclude


      4
        The jury charge included an accomplice-witness instruction and instructed
the jury that Odom and Morgan were accomplices as a matter of law. See Tex.
Code Crim. Proc. Ann. art. 38.14 (West 2005).


                                        7
that this evidence sufficiently tended to connect [the accused] to the offense.”

Simmons v. State, 282 S.W.3d 504, 508 (Tex. Crim. App. 2009); see Malone v.

State, 253 S.W.3d 253, 257 (Tex. Crim. App. 2008) (explaining that the

corroborating evidence need not prove the defendant’s guilt beyond a reasonable

doubt by itself).

      Here, the DNA evidence from the gun and the non-accomplice-witness

testimony of Lawrence tended to connect Thomas to the offense and sufficiently

corroborated Odom’s and Morgan’s testimony. See Tex. Code Crim. Proc. Ann.

art. 38.14; Neal v. State, 256 S.W.3d 264, 275 (Tex. Crim. App. 2008), cert.

denied, 129 S. Ct. 1037 (2009). And although there was no evidence excluding

others from handling the gun, as Thomas argues on appeal, “[f]or the evidence to

be sufficient, the State need not disprove all reasonable alternative hypotheses

that are inconsistent with the defendant’s guilt.” Wise v. State, 364 S.W.3d 900,

903 (Tex. Crim. App. 2012); Wilson v. State, 7 S.W.3d 136, 141 (Tex. Crim. App.

1999) (“We have rejected the reasonable hypothesis construct as a measure of

legal sufficiency.”).   Under the applicable standard of review, viewing the

evidence in the light most favorable to the verdict, presuming that the jury

resolved any conflicting inferences in favor of the verdict, and deferring to that

resolution, we hold that the evidence, as set forth in detail above, is sufficient to

support Thomas’s conviction for capital murder. See Jackson, 443 U.S. at 326,

99 S. Ct. at 2793; Isassi, 330 S.W.3d at 638. We overrule his sole point and

affirm the trial court’s judgment.


                                         8
                                       PER CURIAM


PANEL: WALKER, DAUPHINOT, and GABRIEL, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: November 8, 2012




                               9